The questions presented on these appeals are all determined in the opinion rendered in case No. 6753, Spreckels v.Spreckels, ante, p. 775, this day decided. All of the actions had the same purpose and object and are based upon the same allegations. The last three actions were begun to avoid technical objections and doubts as to the proper parties to maintain the action. As we have decided that the actions are not maintainable at all, the question as to the parties in interest is immaterial.
The judgment in each of the above-entitled cases is affirmed.